Citation Nr: 1143843	
Decision Date: 11/30/11    Archive Date: 12/06/11

DOCKET NO.  10-20 746	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Manila, the Republic of the Philippines


THE ISSUE

Entitlement to accrued benefits.


ATTORNEY FOR THE BOARD

Tabitha G. Macko, Associate Counsel



INTRODUCTION

The Veteran had active military service with the Philippine Commonwealth Army from September 1941 to May1942 and with the Recognized Guerillas and Combination Service from February 1943 to April 1946.  The Veteran died in March 2005.  The appellant is the Veteran's son-in-law, who had been appointed the Veteran's legal guardian during the Veteran's lifetime.

This matter is before the Board of Veterans' Appeals (Board) on appeal from a December 2008 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Manila, Republic of the Philippines, which denied entitlement to accrued benefits.  The Veteran disagreed and perfected his appeal.  


FINDINGS OF FACT

1.  There were no claims pending upon the Veteran's death.

2.  The Veteran died more than one year prior to the date of receipt of the claim for accrued benefits.


CONCLUSION OF LAW

The claim for payment of accrued benefits lacks legal merit.  38 U.S.C.A. §§ 5107, 5121, 7104 (West 2002); 38 C.F.R. §§ 3.102, 3.1000 (2011).



REASONS AND BASES FOR FINDINGS AND CONCLUSION

Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA) and implementing regulations imposes obligations on VA to provide claimants with notice and assistance.  38 U.S.C.A. §§ 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.102, 3.156(a), 3.326(a) (2011). 

In some cases, the VCAA need not be considered because the issue presented is solely one of statutory interpretation and/or the claim is barred as a matter of law.  See Smith v. Gober, 14 Vet. App. 227, 231-232 (2000), aff'd, 281 F.3d 1384 
(Fed. Cir. 2002), cert. denied, 537 U.S. 821 (2002).  See also 38 C.F.R. 
§ 3.159(b)(3)(ii) (VCAA notice not required when, as a matter of law, entitlement to the benefit claimed cannot be established); 38 C.F.R. § 3.159(d)(3) (VA will refrain from or discontinue assistance with regard to a claim requesting a benefit to which the claimant is not entitled as a matter of law). 

As discussed below, the pertinent facts regarding the Veteran's service and the date of filing of the claim for accrued benefits are not in dispute; instead, resolution of those claims is wholly dependent on interpretation of the applicable laws and regulations pertaining to entitlement to death pension benefits and accrued benefits.  The VCAA is therefore inapplicable and need not be considered with regard to those claims.  See Mason v. Principi, 16 Vet. App. 129, 132 (2002); Dela Cruz v. Principi, 15 Vet. App. 143, 149 (2001); see also VAOPGCPREC 5-2004. 

The Board notes that the appellant argued extensively in his many statements of record that VA had an affirmative obligation to have reviewed the Veteran's claims file during his lifetime and to have provided notice to the Veteran, through his legal custodian, of any additional benefits or allowances for which the Veteran may have been entitled during his lifetime or to have affirmatively informed the claimant, as the Veteran's legal custodian, of claims which he may have made shortly after the Veteran's death.  See Statements dated September 2007, October 2007, January 2008, and September 2008.  The Board finds no such obligation.   

VA is under no legal obligation to individually notify every potential claimant of his or her possible entitlement to VA benefits.  Lyman v. Brown, 5 Vet. App. 194 (1993); Hill v. Derwinski, 2 Vet. App. 451 (1991).  Further, VA acknowledges that it has a general statutory obligation to provide outreach services to potential claimants such as the Veteran.  See 38 U.S.C.A. § 7722 (West 2002) (as in effect in March 2005).  Nevertheless, authorization to receive a VA monetary benefit requires the existence of both entitlement to the underlying benefit and a claim for the benefit.  Indeed, the "unequivocal command" that the effective date of benefits cannot be earlier than the date of claim set forth in 38 U.S.C.A. § 5110(a), or 
38 U.S.C.A. § 5110(f) , prevails over a general outreach statute such as once provided by 38 U.S.C.A. § 7722, which had provided that VA should inform individuals of their potential entitlement to VA benefits when VA is aware or reasonably should be aware of such potential entitlement.  See Rodriguez v. West, 189 F.3d 1351, 1355 (Fed. Cir. 1999); see also VAOPGCPREC 17-95 (interpreting that "[f]ailure by VA to provide the notice required by 38 U.S.C.A. § 7722  may not provide a basis for awarding retroactive benefits in a manner inconsistent with express statutory requirements").  In any event, in June 2006 38 U.S.C.A. § 7722 was repealed and replaced by 38 U.S.C.A. § 6303.  See Pub. L. 109-233, Title IV, 
§ 402(c), June 15, 2006, 120 Stat. 411.  

The Board has considered former Section 7722 and the currently effective Section 6303, but finds nothing to suggest that VA did not fulfill its duties under the laws.  After the RO was notified that the Veteran had died in March 2005, and after the appellant had submitted his original claim seeking burial benefits in October 2005 (later denied by the Board in October 2008), the RO responded with a letter in November 2005 that supplied the appellant with the appropriate form to claim burial benefits and which informed him of where to learn about general benefits and eligibility.  

Finally, the appellant's many statements have also contained various questions and requests.  In particular, there was a request to recognize a deceased mother-in-law as the deceased Veteran's mother (see April 2008); a request to waiver premiums for a life insurance policy the Veteran never acquired and to name a particular grandson that beneficiary of the never-purchased insurance policy; an inquiry as to the apparent interruption of benefits paid to the Veteran between April 1991 and September 1992 (see statements dated September 2008 and January 2009); the significance of a letter dated January 2002 regarding the payment of the Veteran's compensation for that month; and an inquiry as to why the Veteran's compensation checks stopped the month of his death (see July 2008 and September 2008).  As these statements did not articulate claims for benefits to which the appellant may be entitled, including the fact that the appellant, who is not a child of the Veteran, would not have standing to raise these claims, the Board finds they are not claims, and the Board will not refer them.    

Accrued Benefits

The Board has thoroughly reviewed the claims file, to include the appellant's many statements and submitted evidence.  The Board observes that in July 1955 the RO granted service connection to the Veteran for affective psychosis, evaluated as 100 percent disabling.  Veteran, already a widower, was also determined to be incompetent, and a legal custodian was appointed to administer his compensation on his behalf.  In February 2003, the appellant was designated the Veteran's legal custodian, following the death of the Veteran's only child, the appellant's wife.  The Board finds that, at the Veteran's death in March 2005, he did not have any claims pending adjudication.

Upon the death of a payee, certain parties are entitled to payment of any due and unpaid periodic monthly benefits authorized under laws administered by VA, to which such payee was entitled at his or her death under existing ratings or decisions or those based on evidence in the file at date of death.  See 38 U.S.C.A. § 5121; 
38 C.F.R. § 3.1000(a). 

Upon the death of a veteran, accrued benefits may be paid to his or her spouse, children, or dependent parents.  Upon the death of a surviving spouse or remarried surviving spouse, accrued benefits may be paid to a veteran's children.  Upon the death of a child, benefits may be paid to the surviving children of the Veteran entitled to death pension, compensation, or dependency and indemnity compensation.  In all other cases, only so much of the accrued benefits may be paid as may be necessary to reimburse the person who bore the expense of last sickness or burial.  38 C.F.R. § 3.1000(a). 

Applications for accrued benefits must be filed within one year after the date of death.  38 U.S.C.A. § 5121(c); 38 C.F.R. § 3.1000(c). 

In short, for a claimant to prevail on an accrued benefits claim, the record must show that (i) the appellant has standing to file a claim for accrued benefits, (ii) the veteran had a claim pending at the time of death, (iii) the veteran would have prevailed on the claim if he had not died; and (iv) the claim for accrued benefits was filed within one year of the veteran's death.  38 U.S.C.A. § 5121, 5101(a) (West 2002 and Supp. 2011); 38 C.F.R. § 3.1000 (2011); Jones v. West, 136 F.3d 1299 (Fed. Cir. 1998). 

In this case, the Veteran died in March 2005.  The appellant submitted multiple statements beginning in September 2007 seeking service connection for an assortment of disorders from which the appellant reported that the Veteran suffered, although a formal claim, by means of VA Form 21-601, was date-stamped as received by the RO in November 2008.  The Board finds the current claim was received more than one year after the death of the Veteran in March 2005, as both September 2007 and November 2008 fall more than one year after the Veteran's death.  Applications for accrued benefits must be filed within one year after the date of death.  38 U.S.C.A. § 5121(c); 38 C.F.R. § 3.1000(c).  For this reason, the application for accrued benefits does not comply with 38 C.F.R. § 3.1000(c), and the Board finds that the appellant's claim for accrued benefits must be denied as a matter of law.  See Sabonis at 430. 


ORDER

The appeal for accrued benefits is denied.



____________________________________________
J. PARKER
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


